Citation Nr: 1043525	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to January 
1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Muskogee, 
Oklahoma, which denied service connection for multiple sclerosis 
(MS).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran contends that he has MS as a result of heat 
exhaustion incurred during service or as a result of Bell's palsy 
which occurred within the appropriate time period after service 
(for presumptive service connection claims).  

Post-service private treatment records appear to show that the 
Veteran's MS symptoms began in 2002.  Specifically, in June 2002, 
the Veteran sought treatment from Dr. C.M. for fatigue lasting 
six months.  After additional medical care, the Veteran underwent 
magnetic resonance imaging of his cerebrum, cerebellum, and brain 
stem in March 2004.  These films were strongly suggestive of MS.  

In a treatment letter dated in July 2004, Dr. G.P. described the 
course of the Veteran's MS to his primary care physician.  The 
Veteran had reported that he started noticing "extreme fatigue" 
after taking a hot shower.  Shortly after that, he developed 
difficulty ambulating due to fatigue and weakness of his lower 
extremities.  The Veteran denied Uhthoff phenomena but admitted 
to clear Lhermitte's symptom.  In the impression section of the 
July 2004 treatment letter, Dr. G.P. indicated that the Veteran 
had no clinical defining events or any acute neurological 
deficits and that his course was more suggestive of a primary 
progressive type MS, but that diagnosis could not be determined 
at that time.  

Against the history provided by Dr. G.P., the Veteran reports 
that he had heat exhaustion during service, after which he has 
had progressively worse fatigue, and had Bell's Palsy in 1987.  
The Veteran's service treatment records show heat exhaustion in 
December 1984.  He has submitted three additional lay statements 
from Y.M., E.B., and G.T. which confirm his Bell's palsy in 1987.

A May 2006 letter from a VA doctor indicates that, according to 
his medical record, the Veteran had started having neurological 
problems in 1986 when he was in the Marine Corps.  The Veteran 
also had Bell palsy and heat stroke with weakness and fatigue 
with possible Uhthoff phenomenon associated with MS.  The 
symptoms became more frequent in 1996, and he was finally 
formally diagnosed with MS in 2004.  The Veteran presented to the 
MS clinic in December 2005, when he was admitted to the Neurology 
service.  

Based on this evidentiary posture, the Board concludes that a 
medical opinion is necessary to resolve this claim.  The history 
of fatigue is critical to the outcome of this case, and the 
report of medical history that the Veteran provided to his 
private doctor appears to conflict with the history provided to 
his VA doctor.  Be that as it may, the Veteran did have heat 
exhaustion, and others confirm his Bell's palsy in 1987.  The May 
2006 letter indicates "possible" Uhthoff phenomenon associated 
with MS.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Further, the claims file reflects that the Veteran has been 
receiving treatment from VA on an ongoing basis since December 
2005.  To correctly assess the Veteran's current disability, all 
records of treatment for MS from December 2005 to the present 
must be considered.  Therefore, those records must be obtained 
for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any VA treatment that 
the Veteran may have received for MS since 
December 2005.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the Veteran 
for an appropriate VA examination to 
determine whether his MS is as likely as not 
etiologically related to the inservice heat 
exhaustion complaints noted in December 1984 
or to Bell's palsy occurring in 1987.  The 
examiner should comment on whether the 
Veteran at least as likely as not had or has 
Uhthoff's phenomenon and the date the 
phenomenon begin as well as can be 
determined.  

The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claim for service connection for MS.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


